DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election, without traverse, of Group I, claims 2-39, the reply filed on 11/01/2021 is acknowledged.  
Claims 40-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

4.	Claim 2-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 10,617,498 in view of Turdiu et al. (6,164,966).  
Application claim 2 is essentially encompassed by and therefore is not patentably distinct from the patent claims 1-3. 
Application claim 22 is essentially encompassed by and therefore is not patentably distinct from the patent claims 27-29.  
Application claim 30 is essentially encompassed by and therefore is not patentably distinct from the patent claims 39-41.  
Application claim 36 is essentially encompassed by and therefore is not patentably distinct from the patent claims 49-51.  
Application dependent claims also correspond to the patent depend claims.  
Although the claims at issue are not identical, they are not patentably distinct from each other because: the difference is that the patent claims recite “a collimated energy beam comprising a liquid jet” while the application claims recite “a coherent energy beam comprising a liquid jet”.  Turdiu et al. discloses an apparatus for treating a tooth using a coherent water jet (abstract) as claimed by the Application claims.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims’ collimated liquid jet to be a coherent liquid jet as taught by Turdiu et al. as a suitable liquid jet for treating a tooth yielding at least predictable results. 


Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 2, 22, 30, and 36, each recites “a coherent energy beam through the liquid, the coherent energy beam comprising a liquid jet” (claim 2 lines 8-9).  
	The description discloses:  
“a coherent collimate jet” (Fig. 5B; paragraph 19), 
“coherent, collimated beam or jet 60” (paragraph 39); 
“This combination of parameters provides a high velocity, high momentum, collimated, coherent liquid beam that is efficacious for cleaning without significant dentinal erosion.” (paragraph 46); 
“Upon impingement, the primary, collimated coherent beam from the jet apparatus generates a high-energy acoustic pressure wave that propagates along the body of the tooth” (paragraph 49); 
In certain embodiments, the compressor system 38 is configured to deliver a coherent, collimated jet 60 of high-velocity liquid. A coherent, collimated jet will be denoted herein as a CC jet.” (paragraph 52).  
Therefore, the original specification discloses a combination of coherent and collimated energy beam.  There is no support for just “a coherent energy beam” without the “collimated” feature to achieve the functions (e.g. generates pressure waves that create cavitation in the liquid and having sufficient energy to clean the treatment region) as claimed.  Such omission of the “collimated” feature broadens the scope of the claim.  There is no support from the original application for such broadened scope, which therefore is considered to be new matter.  
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 22, 30, and 36, each is incomplete for omitting essential elements, such omission amounting to a gap between the elements and/or the operational 
Note that the description discloses: 
“a coherent collimate jet” (Fig. 5B; paragraph 19), 
“coherent, collimated beam or jet 60” (paragraph 39); 
“This combination of parameters provides a high velocity, high momentum, collimated, coherent liquid beam that is efficacious for cleaning without significant dentinal erosion.” (paragraph 46); 
“Upon impingement, the primary, collimated coherent beam from the jet apparatus generates a high-energy acoustic pressure wave that propagates along the body of the tooth” (paragraph 49); 
“In certain embodiments, the compressor system 38 is configured to deliver a coherent, collimated jet 60 of high-velocity liquid. A coherent, collimated jet will be denoted herein as a CC jet.” (paragraph 52).  
Therefore, a combination of coherent and collimated energy beam is essential to achieve the functions (e.g. generates pressure waves that create cavitation in the liquid and having sufficient energy to clean the treatment region) as claimed.  Such omission of the essential “collimated” feature amounts to a gap between the elements and/or the operational relationships between the elements. 
All dependent claims are rejected herein based on dependency. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772